            Case 1:16-cr-00441-LJL Document 63 Filed 04/14/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                4/14/2020
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                                                                       :
                  -v-                                                  :       16-cr-441 (LJL)
                                                                       :
ROBERT RUSSO,                                                          :          ORDER
                                                                       :
                                Defendant.                             :
                                                                       :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

       By letter of April 13, 2020, the Government advised the Court that the defendant, Mr. Russo,
had contracted COVID-19. At the time, Mr. Russo’s motion for compassionate release (Dkt. No.
55) was pending before the Court. The Court denied that motion today without prejudice to it being
renewed on grounds, inter alia, that his condition has worsened. (Dkt. No. 59.) Mr. Russo’s counsel
has now requested that the Court “direct the BOP to directly communicate with the Court on a daily
basis Mr. Russo’s condition and treatment . . . and that counsel be provided copies of their
response.” (Dkt. No. 60.) The Government opposes that request. It points out, among other
considerations, that the BOP has responsibility for all of the persons detained at the Metropolitan
Correctional Center. The Court has considered both submissions.

         IT IS HEREBY ORDERED that the Government shall provide the Court with status updates
on a twice-weekly basis, every Tuesday and Thursday, on Mr. Russo’s medical condition until the
BOP confirms that Mr. Russo is no longer experiencing symptoms of COVID-19 or until the Court
orders otherwise. The first of these status letters is due this Thursday, April 16. The Government
shall file the status letters with appropriate redactions on ECF and shall email a copy to Mr. Russo’s
counsel. The Court declines to order the BOP to directly communicate with the Court on a daily
basis for substantially the reasons stated in the Government’s letter.

        The Clerk of Court is respectfully directed to close Dkt. No. 60.

        SO ORDERED.


Dated: April 14, 2020                                      __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
